Citation Nr: 1422562	
Decision Date: 05/19/14    Archive Date: 05/29/14

DOCKET NO.  13-24 914A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for prostate cancer.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel







INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from August 1956 to November 1959.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision by the Louisville, Kentucky, Regional Office (RO) of the Department of Veterans Affairs (VA), which denied the Veteran's claim of entitlement to service connection for prostate cancer.

The issue on appeal is REMANDED to the RO for the reason discussed below.  VA will notify the Veteran and his representative if further action is required on their part.

Please note that this appeal has been advanced on the Board's docket pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2002) and 38 C.F.R. § 20.900(c) (2013).  


REMAND

In his VA Form 9 substantive appeal of the current issue, which was received by VA in September 2013, the Veteran initially indicated that he did not desire a hearing before the Board and requested that his case be forwarded to the Board for immediate appellate consideration.  However, a December 2013 letter from VA to the Veteran acknowledged a request for a hearing.  In January 2104, the case as received by the Board.  Before the matter on appeal was adjudicated, the Board sent a letter to the Veteran in April 2014, requesting clarification to resolve the ambiguity regarding whether or not he desired a hearing.  In response, in correspondence dated and received by VA in April 2014, the Veteran expressly requested to appear at a hearing at the RO before a traveling Veterans Law Judge (VLJ) from the Board.

A basic principle of veterans' law stipulates that the Board shall decide an appeal only after affording the claimant an opportunity for a hearing.  38 U.S.C.A. § 7104 (West 2002).  A hearing on appeal before the Board will be granted if an appellant expresses a desire to appear in person.  38 C.F.R. § 20.700 (2013).  Given the Veteran's express request for a hearing before a VLJ at the RO with respect to the issue of entitlement to service connection for prostate cancer, a remand of the present appeal is necessary to afford him the requested Board hearing.  

Accordingly, the case is REMANDED to the RO for the following action:

Schedule the Veteran for a hearing before a VLJ at the RO with respect to the issue of entitlement to service connection for prostate cancer.  The RO should notify the Veteran and his representative of the date and time of the hearing, in accordance with 38 C.F.R. § 20.704(b) (2013).  After the hearing, or if the Veteran fails to report for the scheduled hearing or withdraws his hearing request, the claims file should be returned to the Board in accordance with current appellate procedures.

The purpose of this REMAND is to afford due process; it is not the Board's intent to imply whether the benefit requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument with respect to the remanded matters during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



